McMILLAN, Senior District Judge,
concurring in part and dissenting in part.
I concur in that portion of the court’s “per curiam” opinion which affirms the judgment against appellant Wilson. For the reasons expressed below, I dissent *776from that portion which reverses the judgment against appellant Lockhart.
I.
Harold Hobbs is a prisoner in Arkansas serving a sentence of life without possibility of parole.
On September 4, 1986, at the Tucker Maximum Security Unit, Hobbs was attacked by another inmate while Hobbs was handcuffed.
On September 5, 1986, Hobbs wrote a letter to appellant Lockhart, the Director of the Arkansas Department of Correction, and filed a grievance with Warden Norris. In his letter and grievance, Hobbs alleged he had been attacked because appellant Wilson, a prison guard at the Tucker Maximum Security Unit, had spread the word that Hobbs was a “snitch.”
Lockhart instructed Norris to look into the allegations. Norris talked to Wilson and another guard (but to no inmates, not even Hobbs), and concluded that Wilson had not told other inmates that Hobbs was a snitch! Norris informed Lockhart of his investigation and conclusions by memo dated September 18, 1986.
On September 30, 1986, at the Tucker Maximum Security Unit, Hobbs was attacked by another inmate with a hammer while members of his work group held him down.
On October 20, 1986, Hobbs filed this suit.
On January 7, 1987, at the Tucker Maximum Security Unit, Hobbs was attacked by another inmate; as was the case on September 4, 1986, Hobbs was handcuffed when attacked. Allegations regarding this third attack were added to the October 20, 1986 complaint by pro se amendment in January, 1987.
On February 9, 1988, Hobbs was transferred to the Cummins Unit.
While Hobbs was at Cummins, prison officials discovered and thwarted a plot to kill him.
On July 7, 1988, a hearing on Hobbs’s amended complaint was held before United States Magistrate John F. Forster, Jr.
On September 5, 1989, Magistrate Forster filed his Amended Findings and Recommendations. He found Wilson liable for labeling Hobbs as an informant, and recommended nominal damages. He also found that Lockhart had been deliberately indifferent to Hobbs’s safety while Hobbs was at Cummins, and recommended injunctive relief.
On December 7, 1989, the district court (the Honorable Elsijane T. Roy) adopted the magistrate’s amended findings and recommendations.
II.
This court’s per curiam opinion holds that “the district court’s finding that Lock-hart acted in reckless disregard of Hobbs’s right to be free from assault at Cummins is clearly erroneous.” (Emphasis added.)
I agree only in part with this court's holding. The evidence does not support a finding that Lockhart acted in reckless disregard of Hobbs’s safety after Hobbs was transferred to the Cummins unit. However, the evidence clearly does support a finding that Lockhart acted in reckless disregard of Hobbs’s safety before that transfer — while Hobbs was at the Tucker Maximum Security Unit.
Lockhart was informed of the September 4, 1986 attack by letter from Hobbs. He instructed Warden Norris to investigate. Norris wrote in a September 18, 1986 memo to Lockhart that he had talked to Wilson and another guard, and believed the allegations against Wilson to be false.
Lockhart took no further action.
Lockhart never questioned Hobbs nor any other prisoner about Wilson’s alleged statements to inmates, nor did he instruct his subordinates to do so. An investigation which does virtually nothing but ask the alleged wrongdoer if he has done wrong is a deliberately indifferent investigation. On cross-examination, Lock-hart stated:
*777“That is good police work because you’re going to the person who’s being accused of wrongdoing and ask them whether or not the information is. accurate or not [sic].”
If that were good police work, our prisons'would not be overcrowded.
Hobbs was subsequently assaulted on September 30, 1986, and again on January 7, 1987. Lockhart claims to have been unaware of these two attacks until he began to prepare for trial. It seems unlikely, albeit possible, that Norris would not have informed Lockhart of an attack that occurred just 12 days after Norris’s memo of September 18, 1986.
I agree with this court’s majority opinion that the evidence does not support the magistrate’s finding that Lockhart acted in reckless disregard of Hobbs’s safety after the transfer to Cummins. I believe, however, that the evidence does show that Lockhart acted (and refrained from acting) in reckless disregard of Hobbs’s safety before that transfer, while Hobbs was at Tucker.
“[I]n the review of judicial proceedings the rule is settled that if the decision below is correct, it must be affirmed, although the lower court relied upon a wrong ground or gave a wrong reason.” Robert-Gay Energy v. State Corp. Comm’n, 753 F.2d 857, 862 n. 5 (10th Cir.1985) (quoting Helvering v. Gowran, 302 U.S. 238, 245, 58 S.Ct. 154, 157, 82 L.Ed. 224 (1937)).
I would therefore affirm the magistrate’s finding, adopted by the district court, that Lockhart acted in reckless disregard of Hobbs’s safety.